Case 2:20-cv-01914-RGK-MAA Document 28 Filed 12/11/20 Page 1 of 1 Page ID #:208



   1
   2                                                                      JS-6
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11    KYLE EVAN PETERSEN,                     Case No. 2:20-cv-01914-RGK-MAA
  12
                           Petitioner,          JUDGMENT
  13
  14          v.

  15    P. BRADLEY, Warden,
  16
                           Respondent.
  17
  18
  19         Pursuant to the Order Dismissing Petition and Dismissing Action Without
  20   Prejudice filed herewith,
  21         IT IS ORDERED AND ADJUDGED that the Petition is DISMISSED and
  22   the action is DISMISSED without prejudice.
  23
  24           December 11, 2020
       DATED: ________________
  25
  26                                     _____________________________________
                                           ____
                                              _______________
                                                         _
                                         RR. GA
                                              ARY KLAUSNER
                                             GARY
  27                                     UNITED STATES DISTRICT JUDGE
  28
